
	

113 S2585 IS: Iran Human Rights Accountability Act of 2014
U.S. Senate
2014-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2585
		IN THE SENATE OF THE UNITED STATES
		
			July 10, 2014
			Mr. Kirk (for himself and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To impose additional sanctions with respect to Iran to protect against human rights abuses in Iran,
			 and for other purposes. 
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
		  Iran Human Rights Accountability Act of 2014.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Expansion of list of persons involved in human rights abuses in Iran.
					Sec. 4. Identification of, and imposition of sanctions with respect to, certain Iranian
			 individuals.
					Sec. 5. Imposition of sanctions with respect to persons who conduct transactions with or on behalf
			 of certain Iranian individuals.
					Sec. 6. United States support for the people of Iran.
					Sec. 7. United States Special Coordinator on Human Rights and Democracy in Iran.
					Sec. 8. Broadcasting to Iran.
					Sec. 9. Sense of Congress on establishment of multilateral mechanism to promote human rights in
			 Iran.
					Sec. 10. Sense of Congress on role of the United Nations in promoting human rights in Iran.
					Sec. 11. Rule of construction with respect to the use of force.
				2.FindingsCongress makes the following findings:(1)On February 21, 2014, the  Office of the High Commissioner on Human Rights  of the United Nations
			 stated, with respect to Iran, We regret that the new government has not changed its approach to the death penalty and continues
			 to impose capital punishment for a wide range of offences. We urge the
			 government to immediately halt executions and to institute a moratorium..(2)Iran was rated as not free in the 2014 Freedom of the Press Report of the international organization Freedom House, for a
			 lack of flow of independent information and the inability of print,
			 broadcast, and Internet-based news outlets to operate freely and without
			 fear of repercussions.(3)On March 11, 2014, the Secretary General of the United Nations, Ban Ki-moon, stated that the new administration [in Iran] has not made any significant improvement in the promotion and
			 protection of freedom of expression and opinion, despite pledges made by
			 the President during his campaign and after is swearing-in.(4)According to Freedom House, none of the elections held in Iran after the 1979 Islamic revolution
			 have been regarded as free or fair.(5)According to the Committee to Protect Journalists, as of December 1, 2013, Iran was the second
			 worst jailer of journalists worldwide after Turkey. Additionally, research
			 of the Committee to Protect Journalists ranks Iran as first among
			 countries where journalists have fled into exile between 2009 and 2014.(6)According to the international human rights organization, Iran Human Rights, executions in Iran
			 soared to record-breaking levels in 2014. As of June 2014, more than 2
			 people were executed every day, and more than 320 executions took place in
			 the first 5 months of 2014.(7)In August 2011, Amir Hekmati, a United States veteran, was unjustly detained while visiting his
			 family in Iran and, as of June 2014, has remained in a prison in Iran for
			 almost 3 years on false espionage charges.(8)On January 27, 2013, Saeed Abedini, a pastor from the United States, was sentenced to an 8-year
			 prison term in Iran because of his Christian faith and has been
			 incarcerated since September 26, 2012, despite serious health issues.(9)In March 2007, Robert Levinson, a former agent of the Federal Bureau of Investigation, disappeared
			 in Iran during a business trip. Mr. Levinson is one of the longest held
			 United States citizens in history.(10)The United States has designated Iran as a country of particular concern for religious freedom
			 pursuant to section 402(b)(1) of the International Religious Freedom Act
			 of 1998 (22 U.S.C. 6442(b)(1)) for severe violations of religious freedom
			 in every year from 1999 through 2014.(11)Members of the Baha’i Faith in Iran, estimated to number between 300,000 and 350,000, are not
			 recognized as a religious minority in the Constitution of Iran, enjoy
			 virtually no rights under the law, and are banned from practicing their
			 faith.(12)On December 20, 2013, the United States Senate agreed to Senate Resolution 75, 113th Congress,
			 condemning the Government of Iran for its state-sponsored persecution of
			 its Baha'i minority and its continued violation of the International
			 Covenants on Human Rights.(13)The United States is engaged in negotiations with the Government of Iran and the Russian
			 Federation, the People's Republic of China, the United Kingdom, France,
			 and Germany regarding Iran’s nuclear program, but the Government of Iran
			 continues to systematically deny citizens of Iran basic fundamental
			 freedoms.(14)Officials of the United States have stated that the human rights record of Iran is abysmal and the Department of State has reported that there has been little meaningful improvement in human rights in Iran under the new government, including torture,
			 political imprisonment, harassment of religious and ethnic minorities.(15)The Government of Iran is party to the International Covenant on Economic, Social and Cultural
			 Rights and the International Covenant on Civil and Political Rights and is
			 in violation of its obligations under those Covenants.3.Expansion of list of persons involved in human rights abuses in Iran(a)In generalSection 105 of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22
			 U.S.C. 8514) is amended—(1)in the section heading, by striking certain persons who are responsible for or complicit and inserting persons involved;(2)in subsection (b)—(A)in the subsection heading, by striking Who are responsible for or complicit and inserting involved;(B)by striking paragraph (1) and inserting the following:(1)In generalNot later than 90 days after the date of the enactment of the Iran Human Rights Accountability Act of 2014, the President shall submit to the appropriate congressional committees a list of persons the
			 President determines have committed or facilitated, directly or
			 indirectly, human rights abuses or other acts of violence, intimidation,
			 or harassment, on behalf of the Government of Iran on or after June 12,
			 2009, regardless of whether such abuses or acts occurred in Iran.; and(C)in paragraph (2)(A), by striking this Act and inserting the Iran Human Rights Accountability Act of 2014; and(3)by adding at the end the following:(e)Inclusion of actions that violate Universal Declaration of Human RightsFor purposes of subsection (b)(1), the term human rights abuses includes actions that violate the rights listed in the United Nations Universal Declaration of
			 Human Rights, adopted at Paris December 10, 1948..(b)Clerical amendmentThe table of contents for the Comprehensive Iran Sanctions, Accountability, and Divestment Act of
			 2010 is amended by striking the item relating to section 105 and inserting
			 the following:Sec. 105. Imposition of sanctions on persons involved in human rights abuses committed against
			 citizens of Iran or their family members after the June 12, 2009,
			 elections in Iran..4.Identification of, and imposition of sanctions with respect to, certain Iranian individuals(a)In generalSection 221 of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8727) is
			 amended to read as follows:221.Identification of, and imposition of sanctions with respect to, certain Iranian individuals(a)Identification of individualsNot later than 90 days after the date of the enactment of the Iran Human Rights Accountability Act of 2014, and every 180 days thereafter, the President shall submit to the appropriate congressional
			 committees a list of all individuals the President determines are
			 described in subsection (b).(b)Individuals describedAn individual described in this subsection is—(1)the Supreme Leader of Iran;(2)the President of Iran;(3)a current or former key official, manager, or director of an entity that may be owned or controlled
			 by—(A)the Supreme Leader of Iran;(B)the Office of the Supreme Leader of Iran;(C)the President of Iran;(D)the Office of the President of Iran;(E)Iran’s Revolutionary Guard Corps;(F)the Basij-e Motaz’afin;(G)the Guardian Council;(H)the Ministry of Intelligence and Security of Iran;(I)the Atomic Energy Organization of Iran;(J)the Islamic Consultative Assembly of Iran;(K)the Assembly of Experts of Iran;(L)the Ministry of Defense and Armed Forces Logistics of Iran;(M)the Ministry of Justice of Iran;(N)the Ministry of Interior of Iran;(O)the prison system of Iran;(P)the judicial system of Iran, including the Islamic Revolutionary Courts; or(Q)any citizen of Iran included on the list of specially designated nationals and blocked persons
			 maintained by the Office of Foreign Assets Control of the Department of
			 the Treasury;(4)or senior adviser to an official or entity specified in any of subparagraphs (A) through (Q) of 
			 paragraph (3);(5)a citizen of Iran indicted in a foreign country for, or otherwise suspected of, participation in a
			 terrorist attack; or(6)a family member of an individual described in any of paragraphs (1) through (4) who is not a United
			 States person.(c)Exclusion from United StatesExcept as provided in subsection (f), the Secretary of State shall deny a visa to, and the
			 Secretary of Homeland Security shall exclude from the United States, any
			 alien who is on the list required by subsection (a).(d)Blocking of propertyExcept as provided in subsection (f), the President shall block and prohibit all transactions in
			 all property and interests in property of any individual who is on the
			 list required by subsection (a) if such property and interests in property
			 are in the United States, come within the United States, or are or come
			 within the possession or control of a United States person.(e)ReportNot later than 90 days after the date of the enactment of the Iran Human Rights Accountability Act of 2014, and every 90 days thereafter, the President shall submit to the appropriate congressional
			 committees a report that describes the efforts the President has taken
			 during the 90 days preceding the submission of the report to locate and
			 block all property and interests in property of any individual who is on
			 the list required by subsection (a).(f)Exceptions(1)In generalThe President may not include an individual on the list required by subsection (a) if the President
			 determines that, during the 10-year period preceding the determination,
			 the individual has not in any way engaged in, facilitated, or otherwise
			 supported—(A)human rights abuses;(B)acts of international terrorism; or(C)the proliferation of weapons of mass destruction.(2)Compliance with United Nations Headquarters AgreementSubsection (c) shall not apply to the head of state of Iran, or necessary staff of that head of
			 state, if admission to the United States is necessary to permit the United
			 States to comply with the Agreement regarding the Headquarters of the
			 United Nations, signed at Lake Success June 26, 1947, and entered into
			 force November 21, 1947, between the United Nations and the United States.(g)Waiver(1)In generalThe President may waive the application of subsection (a), (c), or (d) with respect to an
			 individual for a period of 180 days, and may renew that waiver for
			 additional periods of 180 days, if the President—(A)determines that the waiver is vital to the national security of the United States; and(B)not less than 7 days before the waiver or the renewal of the waiver, as the case may be, takes
			 effect, submits a report to the appropriate congressional committees on
			 the waiver and the reason for the waiver.(2)Form of reportEach report submitted under paragraph (1)(B) shall be submitted in unclassified form, but may
			 include a classified annex..(b)Clerical amendmentThe table of contents for the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C.
			 8701 et seq.) is amended by striking the item relating to section 221 and
			 inserting the following:Sec. 221. Identification of, and imposition of sanctions with respect to, certain Iranian
			 individuals..5.Imposition of sanctions with respect to persons who conduct transactions with or on behalf of
			 certain Iranian individuals(a)In generalSubtitle B of title II of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C.
			 8721 et seq.) is amended by inserting after section 221 the following:221A.Imposition of sanctions with respect to persons who conduct transactions with or on behalf of
			 certain Iranian individuals(a)Sale, supply, or transfer of goods and servicesThe President shall impose 5 or more of the sanctions described in section 6(a) of the Iran
			 Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note) with
			 respect to a person if the President determines that the person knowingly,
			 on or after the date that is 120 days after the date of the enactment of
			 the Iran Human Rights Accountability Act of 2014, sells, supplies, or transfers goods or services to an individual who is on the list required by
			 section 221(a).(b)Facilitation of certain transactionsThe President shall prohibit the opening, and prohibit or impose strict conditions on the
			 maintaining, in the United States of a correspondent account or a
			 payable-through account by any foreign financial institution that the
			 President determines has knowingly conducted or facilitated a significant
			 financial transaction on behalf of an individual who is on the list
			 required by section 221(a).(c)Waiver(1)In generalThe President may waive the application of subsection (a) or (b) with respect to a person for a
			 period of 180 days, and may renew that waiver for additional periods of
			 180 days, if the President—(A)determines that the waiver is vital to the national security of the United States; and(B)not less than 7 days before the waiver or the renewal of the waiver, as the case may be, takes
			 effect, submits a report to the appropriate congressional committees on
			 the waiver and the reason for the waiver.(2)Form of reportEach report submitted under paragraph (1)(B) shall be submitted in unclassified form, but may
			 include a classified annex.(d)Application of certain provisions of the iran sanctions act of 1996The following provisions of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701
			 note) shall apply with respect to the imposition of sanctions under
			 subsection (a) to the same extent that such provisions apply with respect
			 to the imposition of sanctions under section 5(a) of the Iran Sanctions
			 Act of 1996:(1)Subsections (c), (d), and (f) of section 5.(2)Section 8.(3)Section 11.(4)Section 12.(5)Section 13(b).(e)DefinitionsIn this Act:(1)Account; correspondent account; payable-through accountThe terms account, correspondent account, and payable-through account have the meanings given those terms in section 5318A of title 31, United States Code.(2)Foreign financial institutionThe term foreign financial institution has the meaning given that term in section 561.308 of title 31, Code of Federal Regulations (or
			 any corresponding similar regulation or ruling)..(b)Clerical amendmentThe table of contents for the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C.
			 8701 et seq.) is amended by inserting after the item relating to section
			 221 the following:Sec. 221A. Imposition of sanctions with respect to persons who conduct transactions with or on
			 behalf of certain Iranian individuals..6.United States support for the people of Iran(a)In generalSubtitle B of title IV of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C.
			 8751 et seq.) is amended by adding at the end the following:416.United States support for the people of Iran(a)Policy of the United StatesIt is the policy of the United States—(1)to support the efforts of the people of Iran to promote the establishment of basic freedoms in
			 Iran;(2)to lay the foundation for the emergence of a freely elected, open, and democratic political system
			 in Iran that is not a threat to its neighbors or to the United States and
			 to work with all citizens of Iran who seek to establish such a political
			 system;(3)to support the emergence of a government in Iran that does not oppress the people of Iran and does
			 not persecute, intimidate, arrest, imprison, or execute dissidents or
			 minorities;(4)to advocate on behalf of those in Iran persecuted for their religion or belief;(5)to assist the people of Iran to produce, access, and share information freely and safely through
			 the Internet and other media; and(6)to defeat all attempts by the Government of Iran to jam or otherwise obstruct international
			 satellite broadcast signals.(b)Sense of CongressIt is the sense of Congress that—(1)the United States should support citizens of Iran that actively work to advance political,
			 economic, and social reforms, including freedom of the press, freedom of
			 assembly, freedom of religion, and representative government;(2)the President should use all available nonviolent means to support citizens of Iran that advocate
			 for pluralistic, prosperous, and participatory societies;(3)programs of the Department of State to support reform in Iran have not resulted in a more
			 democratic Iran;(4)the Government of Iran continues to play a pernicious role in the Middle East, undermining
			 democratic consolidation in Iraq, supporting international terrorism
			 through Hezbollah, and aiding the autocratic regime of Bashar al-Assad in
			 Syria;(5)the Secretary of State should make every effort to deliver support directly to people working in
			 Iran to implement programs carried out using assistance provided by the
			 Department of State when possible and all possible means of delivering
			 such assistance should be used; and(6)oversight, management, and implementation of programs of the Department of State to support reform
			 in Iran should be under the direction of the Special Coordinator on Human
			 Rights and
			 Democracy in Iran established under section 7 of the Iran Human Rights Accountability Act of 2014, in consultation with the Assistant Secretary of State for Democracy, Human Rights, and Labor.(c)Assistance To support reform in Iran(1)Assistance authorizedNotwithstanding any other provision of law, the Secretary of State may provide assistance
			 (including through the award of grants) to individuals and entities
			 working in Iran for the purpose of supporting and promoting the rule of
			 law, good governance, civil society, and economic opportunity in Iran.(2)Eligibility for assistanceAssistance authorized under this subsection should be provided only to an individual or entity
			 that—(A)officially opposes the use of violence and terrorism and has not been designated as a foreign
			 terrorist organization under section 219 of the Immigration and
			 Nationality Act (8 U.S.C. 1189) at any time during the 4-year period
			 ending on the date of the enactment of the Iran Human Rights Accountability Act of 2014;(B)advocates the adherence by Iran to nonproliferation regimes for nuclear, chemical, and biological
			 weapons and materiel;(C)is dedicated to democratic values and supports the adoption of a democratic form of government in
			 Iran;(D)is dedicated to respect for human rights, including the fundamental equality of women; and(E)supports freedom of the press, freedom of speech, freedom of association, and freedom of religion.(3)Notification requirementNot later than 15 days before each obligation of assistance under this subsection, the Secretary of
			 State shall notify the Committee on Foreign Relations and the Committee on
			 Appropriations of the Senate  and the Committee on Foreign Affairs and the
			 Committee on Appropriations of the House of Representatives in accordance
			 with the procedures applicable to reprogramming notifications under
			 section 634A of the Foreign Assistance Act of 1961 (22 U.S.C. 2394–1).(4)Authorization of appropriationsOf the amounts made available to carry out chapter 4 of part II of the Foreign Assistance Act of
			 1961 (22 U.S.C. 2346 et seq.; relating to the Economic Support Fund) for
			 fiscal year 2015, not less than $32,000,000 shall be made available  to
			 the Secretary of State to carry out this subsection.(5)TerminationThe authority to provide assistance under this subsection shall expire on December 31, 2018.(d)ReportsNot later than 60 days after the date of the enactment of the Iran Human Rights Accountability Act of 2014, and every 180 days thereafter, the Secretary of State shall submit to the appropriate
			 congressional committees a report on the implementation of this section
			 that includes the following:(1)An identification of the actions the President has taken during the 180-day period preceding the
			 submission of the report to advance each of the policies described in
			 subsection (a).(2)A clear strategy for advancing political, economic, and social reform in Iran that includes
			 benchmarks for success that lead to a set of identified discrete goals and
			 objectives.(3)A plan to monitor and evaluate the effectiveness of the provision of assistance authorized under
			 subsection (c), including measures of effectiveness.(4)The status of the programming of assistance under subsection (c).(5)An analysis of any past programming of assistance under subsection (c) and its effectiveness with
			 respect to supporting and promoting the rule of law, good governance,
			 civil society, and economic opportunity in Iran..(b)Clerical amendmentThe table of contents for the Iran Threat Reduction and Syria Human Rights Act of 2012 is amended
			 by inserting after the item relating to section 415 the following:Sec. 416. United States support for the people of Iran..7.United States Special Coordinator on Human Rights and Democracy in Iran(a)DesignationThe President shall designate within the Department of State a Special Coordinator on Human Rights
			 and Democracy in Iran (in this section referred to as the Special Coordinator).(b)Consultation and qualificationsThe Secretary shall consult with the chairmen and ranking members of the appropriate congressional
			 committees before the designation of the Special Coordinator.	The role of
			 Special Coordinator should be
			 filled by an official of the Department of State appointed by and serving
			 at the pleasure of the President in a position not lower than Under
			 Secretary on the day before the date of the enactment of this Act.(c)DutiesThe Special Coordinator shall carry out the following duties:(1)Coordinate the activities of the United States Government that promote human rights, democracy,
			 political freedom, and religious freedom inside Iran.(2)Coordinate the activities of the United States Government that promote human rights, political
			 freedom, and religious freedom for Iranian refugees and asylees living
			 outside Iran.(3)Ensure the comprehensive investigation and designation of Iranian human rights abusers in
			 accordance with section 105 of the Comprehensive Iran Sanctions,
			 Accountability, and Divestment Act of 2010 (22 U.S.C. 8514).(4)Coordinate the documentation and publicizing of political dissidents and cases of human rights
			 abuse inside Iran.(5)Coordinate multilateral efforts to build international support for the promotion of human rights,
			 democracy, political freedom, and religious freedom in Iran, including
			 broadcasting, Internet access, and dissemination of information.(6)Encourage the United Nations, multilateral organizations, and human rights nongovernmental
			 organizations to more robustly investigate and report on human rights
			 abuses in Iran.(7)Encourage foreign governments to downgrade or sever diplomatic relations with the Government of
			 Iran, enact economic sanctions, and assist Iranian dissidents in response
			 to the continued violations of human rights by the Government of Iran.(8)Encourage foreign governments to expel Iran from international fora and organizations with a human
			 rights component, including the United Nations Commission on the Status of
			 Women, the United Nations Educational, Scientific and Cultural
			 Organization, the United Nations Children's Fund, and the International
			 Labour Organization.(9)Coordinate all programs funded under the Iran Freedom Support Act (Public Law 109–293; 22 U.S.C.
			 2151 note).(d)Authority(1)Coordination of activitiesThe Special Coordinator shall coordinate all activities related to Iran carried out by the Bureau
			 of Near Eastern Affairs, the Bureau of Democracy, Human Rights and Labor,
			 and the Bureau of Population, Refugees and Migration of the Department of
			 State, the Ambassador-at-Large for International Religious Freedom, the
			 Special Envoy to Monitor and Combat Anti-Semitism, the United States
			 Commission on International Religious Freedom, the National Endowment for
			 Democracy, and the Broadcasting Board of Governors.(2)Coordination of use of fundsThe Special Coordinator shall coordinate and oversee the obligation and expenditure of funds
			 related to human rights, democracy, Internet freedom, and broadcasting
			 activities in Iran, including funds made available for such purposes to
			 the Middle East Partnership Initiative, the United States
			 Commission on International Religious Freedom,  the Broader Middle East
			 and North
			 Africa Initiative, the Human Rights and Democracy Fund, and the Near
			 Eastern
			 Regional Democracy Fund.(e)Diplomatic representationSubject to the direction of the President and the Secretary of State, the Special Coordinator shall
			 represent the United States in matters and cases relevant to the promotion
			 of human rights, democracy, political freedom, and religious freedom in
			 Iran in—(1)contacts with foreign governments, intergovernmental organizations, and specialized agencies of the
			 United Nations, the Organization for Security and Co-operation in Europe,
			 and other international organizations of which the United States is a
			 member; and(2)multilateral conferences and meetings relevant to the promotion of human rights, democracy,
			 political freedom, and religious freedom in Iran.(f)ConsultationsThe Special Coordinator shall consult with Congress, domestic and international nongovernmental
			 organizations, labor organizations, and multilateral organizations and
			 institutions as the Special Coordinator considers appropriate to fulfill
			 the purposes of this section.(g)FundingFrom amounts made available for the Department of State for Near East Affairs in fiscal years
			 before fiscal year 2015, the Secretary of State shall provide to the
			 Special Coordinator such sums as may be necessary for fiscal year 2015 for
			 the hiring of staff, for the conduct of investigations, and for necessary
			 travel to carry out this section.(h)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means(1)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and(2)the Committee on Foreign Affairs and the Committee on Appropriations of the House of
			 Representatives.8.Broadcasting to Iran(a)In generalRadio Free Europe/Radio Liberty and the Voice of America services
			 broadcasting to Iran shall—(1)provide news and information that is accessible, credible, comprehensive, and accurate;(2)emphasize investigative and analytical journalism provided by Iranian or pro-Iranian media outlets;
			 and(3)strengthen civil society by promoting democratic processes, respect for human rights, and freedom
			 of the press and expression.(b)Programming surgeRadio Free Europe/Radio Liberty and Voice of America programming to Iran shall—(1)provide programming content 24 hours a day and 7 days a week to target populations using all
			 available and effective distribution outlets, including at least 12 hours
			 a day of original television and video content, not including live video
			 streaming of breaking news;(2)create mobile platforms with an embedded proxy to offer the people of Iran the opportunity to
			 securely listen to programming;(3)increase number of staffers based in the region to allow for more direct contact with the people of
			 Iran;(4)expand the use, audience, and audience engagement of mobile news and multimedia platforms by
			 the  Voice of America and the Radio Farda service of Radio Free
			 Europe/Radio Liberty, 
			 including through Internet-based social networking platforms; and(5)establish fellowships for Iranian journalists who have fled the country to learn about free,
			 competitive media and be trained in surrogate reporting.(c)Authorization of appropriationsThere are authorized to be appropriated for fiscal year 2015, in addition to funds otherwise made
			 available for such purposes, $10,000,000 to carry out Iran-focused
			 programming by Radio Free Europe/Radio Liberty and the Voice of America,
			 for the
			 purpose of bolstering existing United States programming to the people of
			 Iran and increasing programming capacity and jamming circumvention
			 technology to overcome any disruptions to service.9.Sense of Congress on establishment of multilateral mechanism to promote human rights in IranIt is the sense of Congress that the United States should work with the European Union and other
			 countries with a common commitment to fundamental rights and freedoms to
			 explore the possibility of establishing a formal multilateral mechanism to
			 advocate for the promotion of human rights, democracy, political freedom,
			 and religious freedom in Iran.10.Sense of Congress on role of the United Nations in promoting human rights in IranIt is the sense of Congress that—(1)the United Nations has a significant role to play in promoting and improving human rights in Iran;(2)the United States should continue to support the work of the United Nations Special Rapporteur on
			 the situation of human rights in the Islamic Republic of Iran; and(3)the egregious human rights violations in Iran warrant country-specific attention and continued
			 reporting by the Special Rapporteur on the situation of human rights in
			 the Islamic Republic of Iran, the Special Rapporteur on torture and other
			 cruel, inhuman, or degrading treatment or punishment, the Working Group on
			 Arbitrary Detention, the Special Rapporteur on extrajudicial, summary, or
			 arbitrary executions, the Special Rapporteur on the promotion and
			 protection of the right to freedom of opinion and expression, the Special
			 Rapporteur on freedom of religion or belief, and the Special Rapporteur on
			 violence against women, its causes, and consequences, of the United
			 Nations.11.Rule of construction with respect to the use of forceNothing in this Act or the amendments made by this Act shall be construed as a declaration of war
			 or an authorization of the use of force.
		
